Exhibit 10.3

THIRD AMENDMENT TO AGREEMENT OF SALE AND PURCHASE

THIS THIRD AMENDMENT TO AGREEMENT OF SALE AND PURCHASE (this “Amendment”) is
made and entered into as of this 26th day of August, 2009 by and between
Greenville Hospital System, a political subdivision organized under the laws of
South Carolina and Board of Trustees of Greenville Hospital System (aka, The
Board of Trustees of The Greenville Hospital System) (collectively, “GHS”),
Greenville Health Corporation, Inc. (“GHC”), a South Carolina corporation and
GHC Health Resources, Inc. (“GHR”), a South Carolina corporation, all having an
address at 701 Grove Road, Greenville, SC 29605 (collectively the “Seller”), and
HTA — Greenville, LLC, a Delaware limited liability company, having an address
at 16427 N. Scottsdale Road, Suite 440, Scottsdale, Arizona 85254 (“Buyer”).
Seller and Buyer are each individually referred to herein as a “Party” and
collectively as the “Parties”.

R E C I T A L S:

A. Seller and Buyer entered into that certain Agreement of Sale and Purchase as
of July 15, 2009 (as amended by that certain First Amendment to Agreement of
Sale and Purchase, executed by Buyer and Seller as of August 14, 2009 and that
certain Second Amendment to Agreement of Sale and Purchase, executed by Buyer
and Seller as of August 21, 2009, the “Agreement of Sale”).

B. Seller and Buyer desire to amend the Agreement of Sale as described herein.

NOW, THEREFORE, in consideration of the terms, conditions and covenants
contained herein, and of other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Seller and Buyer agree as follows:

1. Section 2(a). Section 2(a) of the Agreement of Sale is hereby amended by
deleting the amount “One Hundred Sixty-One Million Six Hundred Thirty Thousand
Dollars ($161,630,000)” and replacing it with the amount “One Hundred Sixty-One
Million Six Hundred Seventy Thousand Dollars ($161,670,000)”.

2. Section 4(a)(iii). Section 4(a)(iii) of the Agreement of Sale is hereby
amended by (a) deleting the phrase “a space lease between Buyer, as landlord,
and Seller and the “Endowment Fund” (as hereinafter defined), as tenant” from
the first sentence thereof and replacing it with the phrase “a space lease
between Buyer, as landlord, and GHS and the “Endowment Fund” (as hereinafter
defined), as tenant” and (b) inserting the phrase “Shared Services Agreement”
(as hereinafter defined) for each Property, as applicable,” prior to the phrase
“the “ROFR Agreement” (as hereinafter defined) in the first sentence thereof.

3. Section 4(f). The last sentence of Section 4(f) of the Agreement of Sale is
hereby amended by deleting the phrase “Section 4(g) and 4(h)” and replacing it
with the phrase “Section 4(f) and 4(g)”.

4. Section 6(m)(vi). Section 6(m)(vi) of the Agreement of Sale is hereby deleted
in its entirety and replaced with the following:

(vi) With respect to each Property, two (2) originals of a valid assignment in
the form attached hereto as Exhibit “O” (the “Assignment of Intangibles”),
together with fully executed consents to the assignment of any Warranties
thereunder which require consent for assignment, as set forth in Schedule I to
the Assignment of Intangibles;

5. Section 6(m)(x). Section 6(m)(x) of the Agreement of Sale is hereby deleted
in its entirety and replaced with the following:

(x) To the extent deemed necessary and appropriate by Buyer and Seller, with
respect to each Fee Property and Ground Lease Property located on a hospital
campus identified on the attached Exhibit “A,” one (1) original of the Agreement
for Grant of Reciprocal Easements and Establishment of Covenants, Conditions and
Restrictions in the form agreed upon prior to the expiration of the Due
Diligence Period (which includes, among other things, provisions for parking
reasonably adequate to Buyer and Seller) (the “REAs”) and one (1) original of
the Shared Services Agreement in the form agreed upon prior to the expiration of
the Due Diligence Period (the “Shared Services Agreement”), each duly executed
and acknowledged by Seller and the Endowment Fund and (in the case of the REAs)
in a proper form for recording, which collectively allocate the responsibilities
and costs related to all services and utilities provided to the related hospital
campus;

6. Section 6(m)(xiii). Section 6(m)(xiii) of the Agreement of Sale is hereby
deleted in its entirety and replaced with the following:

(xiii) Two (2) originals of the Future Development Agreement in the form agreed
upon prior to the expiration of the Due Diligence Period (the “Future
Development Agreement”) and two (2) originals of the Right of First Opportunity
Agreement in the form agreed upon prior to the expiration of the Due Diligence
Period, each duly executed by Seller, which collectively describe the exclusive
arrangement between Buyer and Seller with respect to financing certain future
development projects;

7. Section 6(m)(xiv). Section 6(m)(xiv) of the Agreement of Sale is hereby
deleted in its entirety and replaced with the phrase “Intentionally Omitted”.

8. Section 6(m)(xxiii). Section 6(m)(xxiii) of the Agreement of Sale is hereby
deleted in its entirety and replaced with the phrase “Intentionally Omitted”.

9. Section 6(m)(xxviii). Section 6(m)(xxviii) of the Agreement of Sale is hereby
deleted in its entirety and replaced with the following:

(xxviii) Seller shall deliver fully executed lease amendments reasonably
acceptable to Buyer with respect to the Leases described on Exhibit “T” attached
hereto.

10. Section 6(m)(xxix). A new Section 6(m)(xxix) is hereby added to the
Agreement of Sale which reads in its entirety as follows:

(xxix) With respect to each Property, Seller shall provide a “final” certificate
of occupancy for the Improvements thereon or, in the absence of a certificate of
occupancy for any such Property, Seller shall provide evidence reasonably
satisfactory to Buyer that a certificate of occupancy has been issued for such
Property or evidence reasonably satisfactory to Buyer that all requirements for
the issuance of a “final” certificate of occupancy have been satisfied.

11. Section 6(m)(xxx). A new Section 6(m)(xxx) is hereby added to the Agreement
of Sale which reads in its entirety as follows:

(xxx) With respect to the recently completed tenant improvements at the
Travelers Rest property: (1) a final certificate of occupancy; (2) lien waivers
or evidence of payment from the general contractor, subcontractors and architect
or other documentation sufficient to allow the title company to issue title
coverage against all liens; (3) an assignment of all warranties, indemnities and
recourse rights under the construction, architect and subcontract agreements in
favor of Buyer, together with any consents to assignment to the extent required;
and (4) a “closeout manual” that includes (a) a list of all subcontractors by
trade, (b) warranty documents by subcontractor or equipment, as applicable,
(c) spec sheets for equipment (if applicable), (d) manuals for all equipment (if
applicable) and (e) “as built” drawings of the improvements; provided, however,
that to the extent the “closeout manual” is unavailable at Settlement, Seller
may provide it to Buyer after Settlement (and promptly upon the availability
thereof), and Seller shall use commercially reasonable efforts to make it
available to Buyer as soon as reasonably practicable. Notwithstanding the
foregoing, delivery of the closeout manual after Settlement shall not relieve
Seller of any obligation to deliver the items in clauses (1) through (3) above
prior to Settlement.

12. Section 6(m)(xxxi). A new Section 6(m)(xxxi) is hereby added to the
Agreement of Sale which reads in its entirety as follows:

(xxxi) With respect to the current improvement projects listed on Exhibit “R”
attached hereto, Seller shall provide final lien waivers evidencing that all
contractors and subcontractors have been paid and no lien rights exist against
the applicable Property. Upon completion of such work, Seller shall provide
Buyer with final certificates of occupancy (if required by the relevant
municipality), “as built” drawings (if requested by Buyer and reasonably
available), and any available warranties (together with assignments thereof).

13. Exhibit “B”. Exhibit “B” attached to the Agreement of Sale is hereby deleted
in its entirety and is hereby replaced with Exhibit “B” attached hereto.

14. Exhibit “C”. Exhibit “C” attached to the Agreement of Sale is hereby deleted
in its entirety and is hereby replaced with Exhibit “C” attached hereto.

15. Exhibit “D”. Exhibit “D” attached to the Agreement of Sale is hereby amended
by (i) deleting the $1,585,000 allocated to Travelers Rest and replacing it with
$1,625,000 and by (ii) deleting the total purchase price of $161,630,000 and
replacing it with $161,670,000.

16. Exhibit “F”. Exhibit “F” attached to the Agreement of Sale is hereby amended
by (a) deleting the word “Inc.” after the phrase “the Endowment Fund of the
Greenville Hospital System” and (b) deleting the table at the end of such
exhibit in its entirety and replacing the same with the following:

                  Property Name   Square Footage of Seller’s   Term (years)    
Lease        
Memorial Medical Office Building
    92,293       15  
 
               
Cancer Treatment Center
    78,521       15  
 
               
Center for Family Medicine
    21,503       10  
 
               
Life Center
    61,524       15  
 
               
Information Services Building
    59,519       15  
 
               
Patewood A
    55,651       15  
 
               
Patewood B
    48,431       15  
 
               
Patewood C
    94,767       15  
 
               
Patewood Administration
    121,319       15  
 
               
Greer MOB A 315
    11,510       15  
 
               
Greer MOB B 325
    14,508       15  
 
               
Maxwell Pointe
    29,329       15  
 
               
Center for Health (CHOS)
    7,100       10  
 
               
Traveler’s Rest Family Practice
    10,771       15  
 
               
Mills Avenue
    7,772       10  
 
               
Cleveland St. MOB
    4,406       10  
 
               

17. Exhibit “H”. Exhibit “H” attached to the Agreement of Sale is hereby deleted
in its entirety and is hereby replaced with Exhibit “H” attached hereto.

18. Exhibit “I”. Exhibit “I” attached to the Agreement of Sale is hereby deleted
in its entirety and is hereby replaced with Exhibit “I” attached hereto.

19. “Exhibit “L”. Exhibit “L” attached to the Agreement of Sale is hereby
amended by deleting the phrase “claiming the same or any part thereof” in the
last paragraph thereof and replacing it with the phrase “and against all persons
claiming through or under the Grantor but not otherwise”

20. Exhibit “O”. Exhibit “O” attached to the Agreement of Sale is hereby deleted
in its entirety and is hereby replaced with Exhibit “O” attached hereto.

21. Exhibit “R”. Exhibit “R” attached to the Agreement of Sale is hereby deleted
in its entirety and is hereby replaced with Exhibit “R” attached hereto.

22. Exhibit “T”. A new Exhibit “T” is attached hereto and is hereby incorporated
by reference into the Agreement of Sale.

23. Reaffirmation. Except as modified by this Amendment, Seller and Buyer hereby
reaffirm all terms, covenants and conditions contained in the Agreement of Sale.
The Parties agree that except as modified herein, all other terms of the
Agreement of Sale shall remain in full force and effect. In the event of any
conflict between the provisions of this Amendment and the provisions of the
Agreement of Sale, the provisions of this Amendment shall control. Whether or
not specifically amended by this Amendment, all of the terms and provisions of
the Agreement of Sale are hereby amended to the extent necessary to give effect
to the purpose and intent of this Agreement.

24. Counterparts. This Amendment may be executed in any number of identical
counterparts, any or all of which may contain the signatures of fewer than all
of the Parties but all of which shall be taken together as a single instrument.

25. Distribution. Counterparts to this Amendment may be executed and delivered
by facsimile or other electronic transmission, and for purposes of this
Amendment, signatures so transmitted shall be deemed to be original signatures.

[SIGNATURE PAGE FOLLOWS]

1

IN WITNESS WHEREOF, the Parties have executed this Second Amendment as of the
day, month and year first written above.

SELLER:

GREENVILLE HOSPITAL SYSTEM,
a political subdivision organized under the laws of South Carolina

By: /s/ Susan J. Bichel
Name: Susan J. Bichel
Title: Vice President and CFO


BOARD OF TRUSTEES OF GREENVILLE HOSPITAL SYSTEM (aka THE BOARD OF TRUSTEES OF
THE GREENVILLE HOSPITAL SYSTEM)

By: /s/ Susan J. Bichel
Name: Susan J. Bichel
Title: Vice and President and CFO


GREENVILLE HEALTH CORPORATION


a South Carolina corporation

By: /s/ Susan J. Bichel
Name: Susan J. Bichel
Title: Vice President and CFO


GHC HEALTH RESOURCES, INC.,


a South Carolina corporation

By: /s/ Susan J. Bichel
Name: Susan J. Bichel
Title: Secretary/Treasurer


BUYER:

HTA – GREENVILLE, LLC,


a Delaware limited liability company

By: /s/ Kellie S. Pruitt
Name: Kellie S. Pruitt
Title: Chief Accounting Officer


Exhibit “B”

EXCLUDED PERSONAL PROPERTY

      Property   Excluded Personal Property Memorial Medical
Office Building  
All furniture, including but not limited to, all furnishings, ranges,
refrigerators, awnings, shades, screens, blinds, lamps, carpeting,
artwork, office equipment and other furnishings and all, lighting,
cooking, laundry, refrigerating, telephone systems, televisions and
television systems, audio systems, and computer systems
   
 
Cancer Treatment
Center  
Location Quantity Brand/Make Description Serial Number
Radiology/Oncology 35   Waiting Room Chairs None Provided
Radiology/Oncology 7   End Tables None Provided
Radiology/Oncology 8   Lamps None Provided
Radiology/Oncology 2   Coffee Tables None Provided
Radiology/Oncology 3   Artwork None Provided
Ambulatory 23   Gang Seats None Provided
Ambulatory 3   Lamps None Provided
Ambulatory 8   End Tables None Provided
Ambulatory 3   Artwork None Provided
Lab Area 1st Floor 18   Waiting Room Chairs None Provided
Lab Area 1st Floor 4   tables None Provided
Lab Area 1st Floor 1   Artwork None Provided
3rd Floor Gyn 35   Waiting Room Chairs None Provided
3rd Floor Gyn 4   Lamps None Provided
3rd Floor Gyn 2   End Tables None Provided
3rd Floor Gyn 2   Artwork None Provided
3rd Floor Gyn 1   Mirror None Provided
   


Center for
Family Medicine  
Location Quantity Brand/Make Description Serial Number
Upper Level Waiting 35   Chairs  
Upper Level Waiting 4   Tables  
Upper Level Waiting 6   24x36 Artwork  
Upper Level Hallway 5   Artwork  
Upper Level Hallway 3   Refrigerator GHS061492
Upper Level Hallway 1   Tables  
Upper Level Hallway 1   Chairs  
Upper Level Hallway 4   Lamps  
Upper Level Hallway 8   File Cabinet GHS058517
Upper Level Hallway     File Cabinet GHS057906
Upper Level Hallway     File Cabinet GHS07876
Upper Level Hallway     File Cabinet GHS058504
Upper Level Hallway     File Cabinet GHS057874
Upper Level Hallway     File Cabinet GHS058676
Upper Level Hallway     File Cabinet GHS058890
Upper Level Hallway     File Cabinet GHS058664
Lower Level Waiting 35   Chairs  
Lower Level Waiting 5   Tables  
Lower Level Waiting 5   Artwork  
Lower Level Waiting 3   Lamps  
Lower Level Hallway 2   Artwork  
   


Life Center  
All furniture, including but not limited to, all furnishings, ranges,
refrigerators, awnings, shades, screens, blinds, lamps, carpeting,
artwork, office equipment and other furnishings and all, lighting,
cooking, laundry, refrigerating, telephone systems, televisions and
television systems, audio systems, and computer systems
   
 
Information
Services Building  
All furniture, including but not limited to, all furnishings, ranges,
refrigerators, awnings, shades, screens, blinds, lamps, carpeting,
artwork, office equipment and other furnishings and all, lighting,
cooking, laundry, refrigerating, telephone systems, televisions and
television systems, audio systems, and computer systems
   
 
Patewood A  
All furniture, including but not limited to, all furnishings, ranges,
refrigerators, awnings, shades, screens, blinds, lamps, carpeting,
artwork, office equipment and other furnishings and all, lighting,
cooking, laundry, refrigerating, telephone systems, televisions and
television systems, audio systems, and computer systems
   
 
Patewood B  
Location Quantity Brand/Make Description Serial Number
1st Floor Lobby 8 None Provided Blue and Teal Chair None Provided
1st Floor Lobby 4 None Provided Floor Plant None Provided
1st Floor Lobby 3 None Provided 4’X4’ Picture None Provided
2nd Floor Lobby 4 None Provided 30“X30” Picture None Provided
2nd Floor Lobby 4 None Provided Blue and Teal Chair None Provided
2nd Floor Lobby 1 None Provided Blue and Teal Sofa None Provided
2nd Floor Lobby 5 None Provided Floor Plant None Provided
2nd Floor Lobby 3 None Provided Table None Provided
2nd Floor Lobby 2 None Provided Lamp None Provided
2nd Floor Lobby 1 None Provided Table Plant None Provided
2nd Floor Lobby 1 None Provided 4’X4’ Picture None Provided
   


Patewood C  
Location Quantity Brand/Make Description Serial Number
Main Lobby 8 None Provided Orange Chair None Provided
Main Lobby 2 None Provided Purple Bench None Provided
Main Lobby 4 None Provided Round Granite Table None Provided
Main Lobby 6 None Provided 24’ X 48’ Picture None Provided
Main Lobby 5 None Provided Table Flower None Provided
Main Lobby 2 None Provided Bamboo Tree None Provided
Main Lobby 3 None Provided Easter Lillie None Provided
1st Floor Lobby 6 None Provided Orange Sofa None Provided
1st Floor Lobby 4 None Provided Orange 1/4 Radius Chair None Provided
1st Floor Lobby 5 None Provided Purple Sofa None Provided
1st Floor Lobby 32 None Provided Black Single Chair None Provided
1st Floor Lobby 11 None Provided Table None Provided
1st Floor Lobby 1 None Provided Lamp None Provided
1st Floor Lobby 2 None Provided Multi-Color Fabric Bench None Provided
1st Floor Lobby 8 None Provided Floor Plant None Provided
1st Floor Lobby 3 None Provided Table Plant None Provided
2nd Floor Lobby 4 None Provided Green 1/4 Radius Chair None Provided
2nd Floor Lobby 32 None Provided Black Single Chair None Provided
2nd Floor Lobby 5 None Provided Blue Sofa None Provided
2nd Floor Lobby 6 None Provided Green Sofa None Provided
2nd Floor Lobby 9 None Provided Table None Provided
2nd Floor Lobby 9 None Provided Lamp None Provided
2nd Floor Lobby 1 None Provided Green Bench None Provided
2nd Floor Lobby 2 None Provided Blue Bench None Provided
2nd Floor Lobby 22 None Provided Floor Plant None Provided
2nd Floor Lobby 7 None Provided Table Plant None Provided
   


Patewood
Administration  
All furniture, including but not limited to, all furnishings, ranges,
refrigerators, awnings, shades, screens, blinds, lamps, carpeting,
artwork, office equipment and other furnishings and all, lighting,
cooking, laundry, refrigerating, telephone systems, televisions and
television systems, audio systems, and computer systems
   
 
Greer MOB A 315  
Location Quantity Brand/Make Description Serial Number
1st Floor 4 None Provided Wooden planter boxes with plants None Provided
1st Floor 6 None Provided Large pieces of artwork None Provided
1st Floor 2 None Provided Medium pieces of artwork None Provided
1st Floor 1 None Provided Coffee table None Provided
1st Floor 1 None Provided Wooden bench None Provided
2nd Floor 4 None Provided Clay planter boxes with plants None Provided
2nd Floor 4 None Provided Large pieces of artwork None Provided
2nd Floor 4 None Provided Medium pieces of artwork None Provided
   


Greer MOB B 325  
Location Quantity Brand/Make Description Serial Number
1st Floor 6 None Provided Wooden planter boxes with plants None Provided
1st Floor 4 None Provided Clay planter boxes with plants None Provided
1st Floor 6 None Provided Large pieces of artwork None Provided
1st Floor 12 None Provided Medium pieces of artwork None Provided
1st Floor 3 None Provided Wooden benches None Provided
2nd Floor 5 None Provided Large pieces of artwork None Provided
2nd Floor 2 None Provided Clay planter boxes with plants None Provided
2nd Floor 1 None Provided Waste receptacle None Provided
   


Maxwell Pointe  
All furniture, including but not limited to, all furnishings, ranges,
refrigerators, awnings, shades, screens, blinds, lamps, carpeting,
artwork, office equipment and other furnishings and all, lighting,
cooking, laundry, refrigerating, telephone systems, televisions and
television systems, audio systems, and computer systems
   
 
Center for Health
(CHOS)  
Location Quantity Brand/Make Description Serial Number
Lobby 8 None Provided Chairs None Provided
Lobby 3 None Provided End Tables None Provided
Lobby 2 None Provided Couches None Provided
Lobby 2 None Provided Pictures None Provided
Lobby 2 None Provided Lamps None Provided
Lobby 1 None Provided Table None Provided
   


Traveler’s
Rest Family
Practice  
All furniture, including but not limited to, all furnishings, ranges,
refrigerators, awnings, shades, screens, blinds, lamps, carpeting,
artwork, office equipment and other furnishings and all, lighting,
cooking, laundry, refrigerating, telephone systems, televisions and
television systems, audio systems, and computer systems
   
 
Mills Avenue  
All furniture, including but not limited to, all furnishings, ranges,
refrigerators, awnings, shades, screens, blinds, lamps, carpeting,
artwork, office equipment and other furnishings and all, lighting,
cooking, laundry, refrigerating, telephone systems, televisions and
television systems, audio systems, and computer systems
   
 
Cleveland St. MOB  
All furniture, including but not limited to, all furnishings, ranges,
refrigerators, awnings, shades, screens, blinds, lamps, carpeting,
artwork, office equipment and other furnishings and all, lighting,
cooking, laundry, refrigerating, telephone systems, televisions and
television systems, audio systems, and computer systems
   
 

Exhibit “C”

LEASES

                  Property Name   Tenant   Square Footage   Lease Term Cancer
Treatment
Center  
AOR Management
Company of
Virginia, LLC;
sublessee is
Oncology and
Hermatology
Associates of South
Carolina, L.L.C.
d/b/a Cancer
Centers of the
Carolinas
  26,914










  01/01/09 to 09/30/13










Center for Family
Medicine  
Carolina Cardiology
Consultants, P.A.
  18,285

  11/01/07 to 10/31/12

Patewood B  
Greenville
Endoscopy Center,
Inc.
  7,669


  08/20/07 to 08/19/17


Patewood B  
Medequip, Inc.
    180     03/14/08 to 03/13/13 Patewood B  
Carolina Cornea and
Laser Center, LLC
  10,419

  02/27/06 to 02/26/16

Patewood B  
Gastroenterology
Associates, P.A.
  16,744

  10/08/07 to 10/07/12

Patewood B  
Greenville Ear,
Nose and Throat
Associates, P.A.
f/k/a Greenville
E.N.T. Associates,
P.A.
  14,064





  04/01/06 to 03/31/11





Patewood C  
Greenville Proaxis
Therapy, LLC f/k/a
Greenville Pivital
Therapy, LLC
  14,840



  11/06/07 to 05/31/13



Greer MOB A 315  
Greenville Proaxis
Therapy, LLC f/k/a
Greenville Pivital
Therapy, LLC
  3,528



  07/01/08 to 06/30/13



Greer MOB A 315  
Carolina Cardiology
Consultants, P.A.
  9,903

  07/14/08 to 07/13/13

Greer MOB B 325  
Internal Medicine
of Eastside-Greer,
P.A.
  9,709


  08/01/08 to 07/31/13


Center for Health
(CHOS)  
Greenville Proaxis
Therapy, LLC f/k/a
Greenville Pivital
Therapy, LLC
  5,000



  06/01/05 to 05/31/13





Exhibit “H”

SERVICE CONTRACTS

None.

Exhibit “I”

COMPLETION OBLIGATIONS

None.

EXHIBIT “O”

ASSIGNMENT OF INTANGIBLES

THIS ASSIGNMENT AND ASSUMPTION OF INTANGIBLES (this “Assignment”) dated as of
     , 2009 is between [Greenville Hospital System, a political subdivision
organized under the laws of South Carolina and Board of Trustees of Greenville
Hospital System (aka, The Board of Trustees of The Greenville Hospital System)
(collectively, “GHS”), Greenville Health Corporation, Inc. (“GHC”), a South
Carolina corporation and GHC Health Resources, Inc. (“GHR”), a South Carolina
corporation, all having an address at 701 Grove Road, Greenville, SC 29605 (the
“Assignor”)][INCLUDE SPECIFIC ASSIGNOR, AS APPLICABLE, FOR EACH PROPERTY and
      , a Delaware limited liability company (“Assignee”).

Assignor and HTA-Greenville, LLC, a Delaware limited liability company (“HTA”),
Assignee’s predecessor-in-interest, have entered into that certain Agreement of
Sale and Purchase dated      , 2009 (as amended, the “Agreement”), pursuant to
which HTA agreed to purchase the real property and improvements described
therein (the “Property”) from Assignor and Assignor agreed to sell the Property
to HTA, on the terms and conditions contained therein. All of HTA’s acquisition
rights and obligations under the Agreement were subsequently assigned to, and
assumed by, Assignee.

Pursuant to the Agreement, Assignor desires to assign all of its rights and
benefits in, to and under all Warranties (including, without limitation, those
set forth on Schedule I hereto), Permits, Plans, Tradenames, Reports and
Intangible Property, including all Warranties, recourse rights and indemnities
contained in that certain [INSERT DESCRIPTION OF CONSTRUCTION, ARCHITECT AND
SUBCONTRACTOR AGREEMENT FOR TRAVELERS REST IMPROVEMENTS] (each as defined in the
Agreement) (collectively, the “Assigned Interests”) to the Assignee, and
Assignee desires to accept the assignment thereof, on the terms and conditions
set forth below.

ACCORDINGLY, the parties hereto agree as follows:

As of the date on which the Property is conveyed to Assignee pursuant to the
Agreement (the “Conveyance Date”), Assignor hereby assigns to Assignee all of
its rights and benefits in, to and under the Assigned Interests, and to the
extent required under any Warranty or agreement, Assignor shall obtain the
written consent and take such other actions as are required to assign such
Assigned Interests.

Assignor hereby agrees to defend and reimburse Assignee for any claims or costs
originating prior to the Conveyance Date and arising out of Assignor’s
obligations under the Assigned Interests. Assignor acknowledges and agrees that
any such claims or costs constitute “Excluded Liabilities” as defined in the
Agreement, and all provisions relating to such Excluded Liabilities in the
Agreement are incorporated herein by reference, and shall survive Settlement and
recording of the Deed.

As of the Conveyance Date, Assignee hereby assumes all of Assignor’s obligations
under the Assigned Interests to the extent arising on or subsequent to the
Conveyance Date and agrees to indemnify Assignor against and hold Assignor
harmless from any and all Claims originating on or subsequent to the Conveyance
Date and arising out of the Assignee’s obligations under the Assigned Interests.

In the event of any dispute between Assignor and Assignee arising out of the
obligations of the parties under this Assignment or concerning the meaning or
interpretation of any provision contained herein, the losing party shall pay the
prevailing party’s costs and expenses of such dispute, including, without
limitation, reasonable attorneys’ fees and costs.

This Assignment shall be binding on and inure to the benefit of the parties
hereto and their respective successors and assigns.

This Assignment may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument.

Each Party will, whenever and as often as it shall be requested to do so by the
other Party, execute, acknowledge and deliver, or cause to be executed,
acknowledged and delivered any and all such further conveyances, assignments,
approvals, consents and any and all other documents and do any and all other
acts as may be necessary to carry out the intent and purpose of this Agreement.

Assignor and Assignee have executed this Agreement as of the day and year first
written above.

      Assignor: [INSERT AS APPLICABLE]  
Assignee:
[Greenville Hospital System, a
political subdivision organized under
the laws of South Carolina
By:       
Name:       
Title:       ]  
      , LLC,


a Delaware limited liability company
By:      
Name:      
Title:      
   
HTA-GREENVILLE, LLC, a Delaware
limited liability company
By:      
Name:      
Title:      

2

SCHEDULE I
to
Assignment of Contracts

Greenville Hospital System MOB Portfolio
Warranties to be Assigned

GREENVILLE MEMORIAL MEDICAL CAMPUS

                      #   Building   Warranty Company   Product   Consent
Required?   1.     Life Center  
(1) JVS, Inc./Tamko
Building Products
  (a) Fiberglass
Shingles, Limited
Warranty   Yes


           
(2) JVS, Inc. (roof
contractor)
  (a) Roof construction

  Silent



PATEWOOD MEDICAL CAMPUS

                              Building   Warranty Company   Product   Consent
Required?   2.     Patewood MOB B   (1) South-eastern
Roofing
(subcontractor for
Bovis Lend Lease)  
(a) Coated foamed
roofing –
workmanship and
materials
  Silent



            (2) Viracon  
(a) Tempered + heat
strengthened glass
(b) Insulating
glass unit
(c) High
performance coated
glass
(d) Viraspan
ceramic frit
silkscreened +
spandrel glass
  Silent










            (3) Carolina Door
Controls, Inc.  
(a) Speed control –
workmanship and
materials
  Silent


            (4) Kawneer  
(a) “Products
supplied by it on
the project...” –
workmanship and
materials
(b) Aluminum finish
(fluoropolymer)
 






  3.     Patewood MOB C
Patewood MOB C cont.
Patewood MOB C cont.
Patewood MOB C cont.   (1) BE&K Building
Group’s Warranty


 
(a) Subcontractor
listing



 



            (2) Strange
Brothers Grading
Company  
(a) Asphalt paving
– subcontractor
warranty
 


            (3) Wayne Brothers,
Inc.  
(a) Concrete
installation –
subcontractor
warranty
 



            (4) Pride Masonry  
(a) Masonry –
subcontractor
warranty
 


            (5) SteelFab, Inc.  
(a) Structural
steel –
subcontractor
warranty
 



            (6) Architectural
Railings & Grilles,
Inc.  
(a) Ornamental
railings –
subcontractor
warranty
 



            (7) NTEC Systems,
LLC  
(a) Roofing –
subcontractor
warranty
 


            (8) Technical
Roofing Solutions,
Inc.  
(a) Roofing
workmanship and
materials
  Silent


            (9) Palmetto
Waterpoofing  
(a) Caulking and
waterproofing
 

            (10) Pecora
Corporation
(manufacturer)  
(a) Weatherseal
warranty #5418
(b) Silicone
building sealants
warranty #5419
  Silent




            (11) Alpha
Insulation &
Waterproofing  
(a) Spray foam
insulation –
limited
subcontractor
warranty
 




            (12) Graham Hodge
Associates, Inc.  
(a) Doors and
windows –
subcontractor
warranty
(b) Aluminum framed
entrances +
storefront –
workmanship
(c) Glazed aluminum
curtain walls –
workmanship
  Silent










            (13) Glover
Painting, Inc.  
(a) Painting –
subcontractor
warranty
 


            (14) H&K Interior,
Inc.  
(a) Finishes,
drywall and
acoustical –
subcontractor
warranty
 




            (15) Bonitz
Flooring Group,
Inc.  
(a) Carpet & VCT –
subcontractor
warranty
 


            (16) Otis Elevator
Company  
(a) Elevator –
subcontractor
warranty
 


            (17) Advanced Fire
Protection  
(a) Fire protection
– subcontractor
warranty
 


            (18) Waldrop
Heating and Air
Conditioning  
(a) HVAC –
subcontractor
warranty
 


            (19) Johnson
Controls warranty  
(a) HVAC
instrumentation and
controls
 


            (20) Trane warranty  


 
            (21) Pace
Electrical Company,
Inc.  
(a) Electrical –
subcontractor
warranty
 


            (22) Vistawall
Architectural
Products  
(a) Aluminum framed
entrances and
storefront –
materials, finish
(b) Glazed aluminum
curtain walls –
materials, finish
 






            (23) Vistawall/PPG
Industries  
(a) Kynar/Hylar
coating warranty
(metal coating)
  Can not be assigned


            (24) Viracon  
(a) Glazing:
insulating glass
seal failure and
coating
(b) Glazing: high
performance coated
glass
(c) Tempered + heat
strengthened glass
(d) Laminated glass
+ LG sloped glazing
(e) Viraspan
ceramic frit
silkscreened +
spandrel glass
  Silent
















3

GREER MEDICAL CAMPUS

                              Building   Warranty Company   Product   Consent
Required   4.     Greer MOB A
Greer MOB A cont.
Greer MOB A cont.
Greer MOB A cont.
Greer MOB A cont.
Greer MOB A cont.  
(1) Trane
(contractor:
McCarter
Mechanical, Inc.)



  (a) Air to Air
Energy Recovery
Equipment



  Silent





           
(2) JVS, Inc.
  (a) Roof contractor   Silent            
(3) Elk Asphalt
Shingles
  (a) Asphalt
shingles limited
warranty   Yes. And must
complete Transfer
Notification Card
with transfer fee
of $2/100 s.f.
within 30 days
after transfer of
building.            
(4) Cutshall
Exterminating
  (a) Termite control
services   Silent

           
(5) Yeargin Potter
Shackelford
(installation)
  (a) Synthetic
millwork
fabrication –
installation and
workmanship   Silent




           
(6) Southeastern
Architectural
Systems (supplier)
  (a) Wood tectonics
material – material
and workmanship   Silent


           
(7) Grace
Construction
Products
(subcontractor:
Southern
Fireproofing
Company, Inc.)
  (a) Self-adhering
sheet waterproofing
– bituthene
waterproofing
membrane


  Yes






           
(8) Pecora
Corporation
(contractor:
Southern
Fireproofing
Company, Inc.)
  (a) Watertight
joint weatherseal –
material and
workmanship


  Silent





           
(9) Marshfield Door
Systems
(supplier: Cook &
Boardman of South
Carolina)
  (a) Flush wood
doors – interior
warranty only


  Silent




           
(10) Kawneer
  (a) Aluminum finish  
           
(11) AGC Flat Glass
North America, Inc.
  (a) Tempered Glass
(b) Insulating
glass units
(c) Coated glass   Silent



           
(12) Cook &
Boardman of South
Carolina (supplier
of door products)
  (a) Door hardware -
warrants products,
workmanship,
materials furnished
in accordance with
factory warranty
for hardware   Silent






           
(13) Pemko
Manufacturing
Company, Inc.
  (a) Pemko products
– material and
workmanship   Silent


           
(14) Yale Security
Inc. aka Rixson
  (a) Door controls –
material and
workmanship   Silent


           
(15) Sargent
Manufacturing
Company
  (a) Lock systems –
material and
workmanship   Silent


           
(16) Metal
Products, Inc.
  (a) Door hardware

  Silent

           
(17) Ceco Door
Products
  (a) Door hardware

  Silent

           
(18) Larsen’s
Manufacturing
Company (supplier:
Keaton Kompany)
  (a) Fire protection
– material and
workmanship

  Silent



           
(19) Bradley
Corporation
(supplier: Stock
Building Supply)
  (a) Washroom
accessories,
materials and
workmanship   “This warranty
extends only to
commercial and
institutional
purchasers and does
not extend to any
others, including
consumer customers
of commercial and
institutional
purchasers.”            
(20) Otis Elevator
Company
(contractor)
  (a) Hydraulic
elevators –
material and
workmanship   Silent



           
(21) State Water
Heaters
(contractor: Mike
Varner Plumbing,
Inc.)
  (a) Commercial
electric water
heater


  Yes




           
(22) Surgelogic –
Square D
(contractor:
Huntington & Guerry
Electric Company,
Inc.)
  (a) TVSS protection
systems – material
and workmanship



  Yes





           
(23) Square D
  (a) Panelboards –
materials and
workmanship   Yes


           
(24) Metalux
(contractor:
Huntington & Guerry
Electric Company,
Inc.)
  (a) Interior
lighting fixtures



  Silent




  4.     Greer MOB B  
Same as Greer MOB A
  Same as Greer MOB A   Same as Greer MOB A            
 
       

OFF-CAMPUS MOBS

                                  Building   Warranty Company   Product  
Consent Required   5.     Maxwell Pointe MOB   None Note: Since the most recent
phase was built in 2008, the major systems/improvements should be under some
level of warranty. If not, please confirm why.                                
6.     Travelers Rest Family   [NOTE: All warranties related to the recent
improvements at the Travelers Rest Property must be identified in an updated
schedule prior to closing, assigned to buyer and any required consents to
assignment obtained.]           7.     Mills Ave. MOB   (1) JVS, Inc./Tamko
Building Products   (a) Roofing shingles   Yes             (2) JVS, Inc.
(roofing contractor)   (a) Materials and workmanship   Silent

Exhibit “R”

CURRENT IMPROVEMENT PROJECTS

              I. Building  
II. Description of Work
  III. Projected
Start   IV. Projected
Completion A. Patewood
B  
B. Remaining shell space
upfit in Suite 260.
C. 3rd floor
construction/renovations.
  D. Aug. 2009
E. Jul. 2009


  F. Nov. 2009
G. Nov. 2009


H. Patewood
C  
I. 4th floor construction
of Clemson space.
  J. Aug. 2009

  K. Sept. 2009



Exhibit “T”

LEASE AMENDMENTS

      Property Name   Tenant Cancer Treatment Center  
AOR Management Company of Virginia,
LLC; sublessee is Oncology and
Hermatology Associates of South
Carolina, L.L.C. d/b/a Cancer Centers
of the Carolinas
Patewood B  
Greenville Endoscopy Center, Inc.
Patewood B  
Carolina Cornea and Laser Center, LLC
Patewood B  
Gastroenterology Associates, P.A.
Patewood C  
Greenville Proaxis Therapy, LLC f/k/a
Greenville Pivital Therapy, LLC
Center for Health (CHOS)  
Greenville Proaxis Therapy, LLC f/k/a
Greenville Pivital Therapy, LLC

4